Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to amended claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1, 2, 8-10, 12-14, and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Potter et al., U.S. Pat. App. Pub. US 2013/0097038 A1 (hereinafter “Potter”), in view of Shen et al, U.S. Patent Application Publication US 2015/0102995 A1 (hereinafter “Shen”) and Cheon et al., US 20110231795 (hereinafter “Cheon”).
Regarding claim 1, Potter discloses a content display system including: 
a plurality of display devices (fig. 3, paragraphs 35, 39-40, display system including a plurality of displays) each including at least one image sensor (paragraphs 99-130, user tracking via sensor, paragraphs 146, 282, 361, sound, infrared and image sensor),
wherein each display device of the plurality of display devices is in the form of or forms part of a table (paragraph 35, “The table management system may be one wherein a given table provides an interactive food and/or drink ordering system comprising a computer controlled projector apparatus and a horizontal surface, wherein images from the computer controlled projector apparatus are projected onto some or all of the surface, the images including a menu of food and/or drink selection options, the selection options being selectable by a user operating an interface device operable to provide input to the computer. “), 
wherein the at least one image sensor is included within the display device or the table, and at least one processing unit (fig. 13, table PC) configured to process the image information received from the image sensor, wherein each of the plurality of display devices is configured to display a content dependent on the image information received from the at least one image sensor. (paragraph 99, camera tracking and camera in the E-table, paragraph 142, “An E-Table may use camera/sound recognition/food ordered/facebook data etc. to determine the mood of the customer and may automatically respond by changing the lighting level in the restaurant/private booth or this may be used to alter projections on walls/floors/unused customer tables.” paragraphs 104-130, “The individual guest data may be tracked through a variety of means and this may be used for a whole host of revenue generation options for a restaurant as well as increased customer satisfaction, increased efficiency and enhanced customer experience.” The tracking may be done through a variety of means such as face recognition through a camera,  “some of the benefits of tracking customers in this way may include but are most certainly not limited to: A customer sits at his table and a little piece of user interface pops up saying “Hello Mr Jones” . . . .”) 
Potter only does not specifically outline wherein the image sensor is arranged to capture image information of a user(s) when positioned at one or more predetermined observation positions at the table.
The concept of display having sensor to detect presence of user near predetermined observation position near display device, however, is known in the art, such as disclosed by Shen, which teaches individual display device with proximity sensor and image sensor to sense user presence and adjust display output to improve viewing experience of user (Shen, paragraph 32, “the client device 104 (and/or the peripheral device 106) may include one or more sensors 120. The one or more sensors may include, but are not limited to, an image sensor (such as a camera, an array of cameras, a fisheye camera, a wide field-of-view camera, an ultra-wide field-of-view 
It would have been obvious to one of ordinary skill in the art to incorporate the concept of display having sensor to detect presence of user and to adjust display output accordingly, such as disclosed by Shen, into the display devices of Potter, to constitute wherein the at least one image sensor is arranged to capture image information of a user(s) when positioned at one or more predetermined observation positions at the table, in order to achieve the benefit of a more responsive and versatile display system which detect user attendance and adjust display accordingly, while achieving the predictable result of display system manage displayed content on plurality of displays.
Potter in view of Shen does not disclose in particular each display device of the plurality of display device is in the form of or forms part of a table with a screen of the display device integrally formed in a top of the table, wherein each of the plurality of on the screen a content dependent on the image information received from the at least one image sensor, and wherein, based on the information received from the at least one user recognition sensor, the at least one processing unit is configured to orient the content displayed on the screen toward the user when present at one of the one or more predetermined observation positions at the table, and when more than one user is present at respective positions of the predetermined observation positions at the table, the at least one processing unit is configured to partition the screen such that the content is simultaneously oriented toward each user at their respective positions
In similar field of endeavor of display device displaying personalized content for user, Cheon discloses a display device in the form or forms part of a table with a screen of the display integrally formed in a top of the table (fig. 1, paragraphs 44, a display device with table top form), the display device comprising a plurality of user recognition sensors (paragraph 45, “The table top 100 recognizes whether or not a user approaches an approach recognition area using an approach recognition unit. The table top 100 has a rectangular shape having four sides. Therefore, the approach recognition unit includes a first approach recognition sensor 126, a second approach recognition sensor 127, a third approach recognition sensor 128, and a fourth approach recognition sensor 129, which are arranged on each of the sides), wherein the user recognition sensors may be an image sensor, (paragraph 49, The table top 100 recognizes user's approach using various types of approach recognition units. Specifically, the approach recognition unit may be … a biometric sensor … the table top may recognize user's approach using a biometric sensor using a biometric wherein each of the plurality of display devices is configured to display on the screen a content dependent on the image information received from the at least one image sensor (fig. 6, paragraphs 72, displaying user content on screen based on recognition of user presence) wherein, based on the information received from the at least one user recognition sensor, the at least one processing unit (paragraph 112, controller 870) is configured to orient the content displayed on the screen toward the user when present at one of the one or more predetermined observation positions at the table, and when more than one user is present at respective positions of the predetermined observation positions at the table, the at least one processing unit is configured to partition the screen such that the content is simultaneously oriented toward each user at their respective positions (see fig. 6, 9, paragraphs 73—85, the display device orient displayed content based on user presence and movement, fig. 11, 15, 16, paragraphs 93, 123-127, recognition of plurality of user simultaneously and partitioning display screen to display oriented content for multiple users).

    PNG
    media_image1.png
    843
    917
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    883
    1145
    media_image2.png
    Greyscale

Potter in view of Shen discloses a plurality of display device in table form displaying personalized user content based on user presence recognition base on image sensor, Cheon further discloses display in table form with integrated display screen in table having plurality of user recognition sensor capable of tracking user position and displaying personalized content for user with content displayed oriented toward user. It would have been obvious one of ordinary skill in the art at the time of filing to incorporate the concept of integrated display in table form with user position recognition sensors and user oriented display system, such as disclosed by Cheon, into the display system of Potter in view of Shen, to constitute the plurality of display device is in the form of or forms part of a table with a screen of the display device integrally formed in a top of the table, wherein each of the plurality of display devices is configured to display on the screen a content dependent on the image information received from the at least one image sensor, and wherein, based on the information received from the at least one user recognition sensor, the at least one processing unit is configured to orient the content displayed on the screen toward the user when present at one of the one or more predetermined observation positions at the table, and when more than one user is present at respective positions of the predetermined observation positions at the table, the at least one processing unit is configured to partition the screen such that the content is simultaneously oriented toward each user at their respective positions, the result would have been predictable and would provide benefit of a display system with improved user experience for multiple users sitting at the table having personalized content oriented and displayed for each individual user.

Regarding claim 2, Potter in view of Shen and Cheon discloses the content display system as claimed in claim 1, wherein the at least one processing unit is configured to determine a grouping value for each display device (Potter, fig. 2, table management interface showing grouping of tables to apply a common theme to combined group, paragraph 225, “FIG. 2, there are shown a first combination of tables, a second combination of tables, and a third combination of tables, each combination of tables corresponding to a group of tables. Tables within a group of tables do not have to be adjacent each other, though usually they will be selected so as to be adjacent each other.”) based on information from at least one additional sensor included in each of the plurality of display devices, and the plurality of display devices are configured to display content dependent on their grouping value, wherein display devices with the same grouping value are configured to display coordinated or synchronized content or to collectively display content (paragraph 142, An E-Table may use camera/sound recognition/food ordered/facebook data etc. to determine the mood of the customer”, “create social games in locations whereby individuals e.g. clapping their hands on E-Tables create responses from the restaurant as a whole where the section of the restaurant clapping loudest gets their tables coloured brightest and a power bar may fill up until the point where a goal is achieved and that part of the restaurant receives a free bottle of champagne! This type of idea can be used to market restaurants and event locations.”, that is, a grouping may be created based on input from sound sensor and synchronized content being collectively displayed).

Regarding claim 8, Potter in view of Shen and Cheon discloses the content display system as claimed in claim 1, wherein each of the plurality of display devices includes an additional sensor configured to detect the attendance of at least one user and/or information relating to at least one user at a predetermined observation position in the vicinity of the display device (see rejection of claim 1, Potter, paragraphs 99-130, user tracking via sensor, paragraphs 146, 282, 361, sound, infrared and image sensor, Shen, paragraph 32, “the client device 104 (and/or the peripheral device 106) may include one or more sensors 120. The one or more sensors may include, but are not limited to, an image sensor (such as a camera, an array of cameras, a fisheye camera, a wide field-of-view camera, an ultra-wide field-of-view .

Regarding claim 9, Potter in view of Shen and Cheon discloses the content display system as claimed in claim 1, wherein each of the plurality of display devices includes: an attendance sensor configured to detect the presence or absence said user(s) at a predetermined observation position in the vicinity of the display device (Shen, paragraph 32, “the client device 104 (and/or the peripheral device 106) may include one or more sensors 120. The one or more sensors may include, but are not limited to, an image sensor (such as a camera, an array of cameras, a fisheye camera, a wide field-of-view camera, an ultra-wide field-of-view camera, a limited-field-of-view camera etc.” paragraphs 39-44, the determination module 214 may detect a presence of the user 122 via a proximity sensor of the one or more sensors. The determination module 214 may estimate a relative location and/or a relative ; the image sensor configured to detect information related to the demographic or characteristics of the user(s) when at a predetermined observation position in the vicinity of the display device (Potter, paragraphs 99-130, tracking and identifying individual user when user is in vicinity of display device via sensor, displaying of personalized content based on identified user, paragraphs 146, 147, using camera, sound recognition to detect mood of user, paragraph 361, example of obtain and processing image information to alter display content dependent on information received from camera).

Regarding claim 10, Potter in view of Shen and Cheon discloses the content display system as claimed in claim 1, wherein each of the plurality of display devices includes a communication interface that permits data communication between the plurality of display devices and/or external devices (Potter, paragraph 379, display device with wireless router that connect display device to network).

claim 12, Potter in view of Shen and Cheon the content display system as claimed in claim 1, wherein each of the plurality of display devices additionally includes a sound sensor (Potter, paragraphs 146, 147, using camera, sound recognition to detect mood of user).

Regarding claim 13, Potter in view of Shen and Cheon discloses the content display system as claimed in claim 1, wherein each of the plurality of display devices includes a passive infrared sensor (Potter, paragraphs 99-130, user tracking via sensor, paragraphs 146, 282, 361, sound, infrared and image sensor).

Regarding claim 14, Potter in view of Shen and Cheon discloses the content display system as claimed in claim 1, including audio and visual sensors adapted to detect speech and demographic information, and, wherein said processing unit is adapted to process a combination of said speech and demographic information to thereby display content on said screen relevant thereto (Potter, paragraph 142, “An E-Table may use camera/sound recognition/food ordered/facebook data etc. to determine the mood of the customer and may automatically respond by changing the lighting level in the restaurant/private booth or this may be used to alter projections on walls/floors/unused customer tables.”).

Regarding claim 16, Potter in view of Shen and Cheon discloses the content display system as claimed in claim 14, wherein said processing unit is adapted to process said information according to demographic information, including, but not limited to sex, race, facial recognition, smell or other information detected by said sensor(s) and thereby display content related to a particular user's demographic (Potter, paragraph 142, “An E-Table may use camera/sound recognition/food ordered/facebook data etc. to determine the mood of the customer, paragraph, paragraph 104, “The tracking may be done through … Face recognition through a camera”).

Regarding claim 17, Potter in view of Shen and Cheon discloses the content display system as claimed in claim 1, wherein the processing unit is configured to estimate or determine demographic information related to the user based on the image information, and display content relevant to that demographic (Potter, paragraph 142, “An E-Table may use camera/sound recognition/food ordered/facebook data etc. to determine the mood of the customer and may automatically respond by changing the lighting level in the restaurant/private booth or this may be used to alter projections on walls/floors/unused customer tables.”, paragraph 104, “The tracking may be done through … Face recognition through a camera”).

Regarding claim 18, Potter in view of Shen  and Cheon discloses the content display system as claimed in claim 17, wherein the processing unit is configured to perform facial analysis on the image information to estimate or determine the demographic information (Potter, paragraph 142, “An E-Table may use camera/sound recognition/food ordered/facebook data etc. to determine the mood of the customer and may automatically respond by changing the lighting level in the restaurant/private booth .

Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Potter in view of Shen and Cheon, as applied in claim rejections above, and in further view of Gardenfors et al., European Patent Application EP 2709001 A1 (hereinafter “Gardenfors”).
	Regarding claims 3 and 4, Potter in view of Shen and Cheon discloses the content display system as claimed in claim 2.
Potter in view of Shen and Cheon does not disclose in particular wherein the at least one processing unit is configured to determine a location value for each display device indicative of the position of the display device with respect to the rest of the plurality of display devices (from claim 3) and wherein the display devices are configured to display content dependent on their location value and their grouping value (from claim 4).
In similar filed of endeavor of displaying synchronized/coordinated content on plurality of display devices, Gardenfors discloses the plurality of display devices (fig. 1, paragraphs 49-57, plurality of display devices independently operable and in communication with server, “displays 105 are generally located in a common public space, such as a street, a square, a mall, and the like, and are controlled by a respective server 103 to provide respective content”) detecting attendance of at least one user at least one device and displaying associated content (fig. 3, paragraphs 10-determine a location value of each display device relative to rest of plurality of display devices (fig. 8, paragraph 95, “a position of one or more of displays 105-4a, 105-4b and bus 201 are available, for example via location detection devices and/or techniques, including but not limited to GPS (Global Positioning System) unit(s) associated with one or more of displays 105-4a, 105-4b and bus 201, and triangulation techniques, such that a position of displays 105-4a, 105-4b relative to display 105-2a can be determined, for example using the map associated with application 155. In other words, device 101 can one or more of apply a location technique and communicate with a location detection device (not depicted) associated with one or more of displays 105-4a, 105-4b and bus 201 to determine a location of one or more of displays 105-4a, 105-4b and bus 201 to relative to display 105-2a and cause pointers 801 at displays 105-4a, 105-4b to be updated accordingly”), and that displaying of coordinated or synchronized or collectively displayed content is displayed dependent at least on location values for each of the plurality of display devices (fig. 8, paragraph 93, “control at least the portion of the plurality of public display systems 102 to sequentially provide graphical pointers 801 to each display 105 in at least the portion of the plurality of public display systems 102. For example, in Fig. 8, display 105-2a is controlled to provide respective content 130-2a and/or 130-2b, and other displays 105 are controlled to provide graphical pointers 801 (e.g. arrows) that point to display 105-2a.”, it is required for pointer direction to be correctly displayed that display devices may determine relative location of each other, as recited in paragraph 95).
wherein the at least one processing unit is configured to determine a location value for each display device indicative of the position of the display device with respect to the rest of the plurality of display devices (from claim 3) and wherein the display devices are configured to display content dependent on their location value and their grouping value (from claim 4).

Claims 5, 6, 7, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Potter in view of Shen, Cheon, and Gardenfors, as applied in claims above, and in further view of Schneider et al., U.S. Patent Application Publication US 20090031410 A1 (hereinafter “Schneider”).
Regarding claims 5, 6, 7 and 11, Potter in view of Shen, Cheon, and Gardenfors discloses the content display system as claimed in claim 3.
Potter in view of Shen, Cheon, and Gardenfors does not disclose in particular wherein the at least one processing unit is configured to generate a cluster value for each display device dependent on their grouping value and their location value, wherein display devices are allocated the same cluster value if they have the same grouping value and are physically located adjacent one another (from claim 5);
wherein the display devices are configured to display content dependent on their cluster value (from claim 6); and 
wherein display devices with the same cluster value are configured to display coordinated or synchronized content or to collectively display content (from claim 7).
	wherein the display system includes a server in communication with the plurality of the display devices, wherein the server is configured to allocate content to each display device based on its cluster value (from claim 11).
Potter in view of Shen, Cheon, and Gardenfors does disclose the concept of grouping display devices, assigning grouping number to display devices within a group, cluster of display devices being physically adjacent to each other to collectively display content based on their location, such that one display device may display certain content while other display in vicinity display a directional pointer pointing toward the display in focus to further direct attention to the display in focus, wherein a server are configured to allocate coordinate display content to displays within the cluster (Gardenfors, paragraph 53, server for coordinating displayed content). Examiner submit in order to implement Gardenfors’ disclosed example of a plurality of closely located display device to display directional pointer pointing toward one of display in group, it is required that within the display system some parameter is utilized to designate the plurality of displays with synchronized content based on location as belonging to one collection or cluster. Potter in view of Shen and Gardenfors only does not specifically disclose such parameter grouping the plurality of displays physically located adjacent to each other is a cluster value wherein display devices with the same cluster value are configured to display coordinated or synchronized content or to collectively display content based on cluster value.
The concept of designating a “cluster value” to connected device based on physical location, however, is known in the art, such as disclosed by Schneider, which teaches connected appliance may be assigned a cluster number based on physical location (paragraph 23: “The devices included in customer network 135 (e.g., client 105 and network appliance 110) may be grouped into clusters (not shown). Each cluster may integrate the resources of included devices to perform one or more tasks. Clusters may be grouped based on device configuration, physical location, device type, etc. Clusters may be identified by a unique cluster identification number.”).
Potter in view of Shen, Cheon, and Gardenfors discloses grouping and assigning grouping value to plurality of display devices based on parameter other than physical location of displays (such as plurality of displays participate in a multiplayer game), Potter in view of Shen, Cheon, and Gardenfors further discloses plurality of displays may be ‘clustered’ to collectively display synchronized content based on displays being in physical vicinity of each other, and server configured to distribute collectively displayed content to plurality of displays based on location cluster, Potter in view of Shen, Cheon and Gardenfors only does not disclose a cluster value based on grouping and physical location of displays are assigned to display devices and content are displayed based on the claimed cluster value. Schnieder discloses the concept of assigning cluster value to connected devices based on physical location, it would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the wherein the at least one processing unit is configured to generate a cluster value for each display device dependent on their grouping value and their location value, wherein display devices are allocated the same cluster value if they have the same grouping value and are physically located adjacent one another (from claim 5); wherein the display devices are configured to display content dependent on their cluster value (from claim 6); wherein display devices with the same cluster value are configured to display coordinated or synchronized content or to collectively display content (from claim 7); and wherein the content display system includes a server in communication with the plurality of the display devices, wherein the server is configured to allocate content to each display device based on its cluster value (from claim 11).

Claims 15 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Potter in view of Shen and Cheon, as applied in claims above, and in further view of Johnson et al., U.S. Pat. 10147427 (hereinafter “Johnson”).
Regarding claim 15. Potter in view of Shen and Cheon discloses the content display system as claimed in claim 14.
Potter in view of Shen and Cheon does not disclose in particular said processing unit is adapted to process said information according to the number of times a word may be spoken by a user(s) located proximal to said display device.
In similar field of endeavor of customer’s emotion detection, Johnson discloses the concept of processing information based on number of sentiment words spoken to determine customer’s emotion (col. 9, ln. 6- ln.33, “In one embodiment, the communication analyzer 212 may search captured content to identify words showing the customer's emotion or attitude. To automatically identify words with sentiment polarity, the communication analyzer 212 may employ sentiment dictionary containing a list of sentiment-related words having a particular polarity. Once polarity has been determined, the number of positive sentiment words and the number of negative sentiment words spoken by the customer in relation to identified contextual items may be counted by the communication analyzer 212.”)
It would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the concept of processing information based on number of sentiment words spoken to determine customer’s emotion, such as disclosed by Johnson, into the device of Potter in view of Shen and Cheon, such that user recognition of Potter in view of said processing unit is adapted to process said information according to the number of times a word may be spoken by a user(s) located proximal to said display device, the result would have been predictable and would achieve the benefit of more accurate mood determination and better display targeted content.

Regarding claim 20, Potter in view of Shen and Cheon discloses the content display system as claimed in claim 18, wherein: each of the plurality of display devices includes a sound sensor for detecting sound information (Potter, paragraph 142, “An E-Table may use camera/sound recognition/food ordered/facebook data etc. to determine the mood of the customer and may automatically respond by changing the lighting level in the restaurant/private booth or this may be used to alter projections on walls/floors/unused customer tables.”). 
Potter in view of Shen and Cheon does not disclose in particular the sound processing unit is configured to perform speech recognition analysis on the sound sensor to estimate or determine one or more relevant keywords, and the processing unit is configured to display content relevant to the demographic information and additionally based on the one or more keywords.
In similar field of endeavor of customer’s emotion detection, Johnson discloses the concept of processing information based on key sentiment words spoken to determine customer’s emotion (col. 9, ln. 6- ln.33, “In one embodiment, the communication analyzer 212 may search captured content to identify words showing the customer's emotion or attitude. To automatically identify words with sentiment 
It would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the concept of processing information based on key sentiment words spoken to determine customer’s emotion, such as disclosed by Johnson, into the device of Potter in view of Shen and Cheon, such that user recognition of Potter in view of Shen further analyze key word spoken by users of display device, to constitute processing unit is configured to perform speech recognition analysis on the sound sensor to estimate or determine one or more relevant keywords, and the processing unit is configured to display content relevant to the demographic information and additionally based on the one or more keywords, the result would have been predictable and would achieve the benefit of more accurate mood determination and better display targeted content.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Potter in view of Shen and Cheon, as applied in claims above, and in further view of Sampathkumaran et al. U.S. Pat. App. US 20140089954 (hereinafter “Sampathkumaran”).
Regarding claim 19, Potter in view of Shen and Cheon discloses the content display system as claimed in claim 18.
wherein the demographic information includes at least one of age, gender and race.
Potter in view of Shen and Cheon discloses however tracking user via social network information (paragraph 94, 110, 134, 142, linking to facebook account of user, determining demographic information and allowing organization of social event).
In similar field of endeavor of determining user demographic information, Sampathkumaran discloses the concept of presenting content based on recognized demographic information, wherein the demographic information includes at least one of age, gender and race (paragraph 25: “Furthermore, it is to also be understood that the expression is based on the image of the viewer and may be generated using, e.g., facial recognition software/technology such as, but not limited to, Sony Corporation's Picture Motion Browser and/or eFace engine. Even further, it is to be understood that the facial recognition software may be used to detect people and faces not just as a whole, but used to detect particular characteristics and/or attributes of a person such as, e.g., the age, gender, race, feature colors (e.g., eye color, skin tone, hair color), height, weight, etc., and render metadata and/or other information based thereon.”, abstract: “The medium bears instructions executable by the processor to cause the processor to receive at least one image of at least one viewer of a display on which content is presented. The instructions also cause the processor to generate a signal representative of at least one expression of the viewer made at or around the time the content was presented based on the image of the viewer, and also to receive metadata identifying the content. The instructions then cause the processor to associate the metadata identifying the content with the at least one expression of the viewer.”).
wherein the demographic information includes at least one of age, gender and race, the result would have been predictable and would achieve the benefit of more accurate demographic determination and better display targeted content.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on 5712727603. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/PEIJIE SHEN/Examiner, Art Unit 2694   


/PATRICK N EDOUARD/Supervisory Patent Examiner, Art Unit 2694